Tom Hall,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 13, 2015

                                      No. 04-14-00581-CV

 Dean DAVENPORT, Dillon Water Resources, Ltd., 5D Drilling and Pump Service, Inc., f/k/a
  Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC f/k/a Davenport Oper.,
     LLC, Water Exploration Co., Ltd., WAD, Inc., Water Investment Leasing Company,,
                                        Appellants

                                                v.

                                       Tom HALL, et al.,
                                           Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-03086
                          Honorable Peter A. Sakai, Judge Presiding

                             AMENDED ORDER
       Before the Court is appellees/cross-appellants’ (Hall parties) motion to dismiss the appeal
and appellants/cross-appellees’ (Davenport parties) motion to abate appeal.

        The trial court signed the final judgment in this matter on May 20, 2014. The Hall parties
filed a motion for new trial, and the trial court granted this motion on September 2, 2014. In the
meantime, however, the Davenport and Hall parties both filed notices of appeal in this court.
The Hall parties then filed a motion to dismiss the appeal based upon lack of appellate
jurisdiction. The Davenport parties filed a writ of mandamus challenging the trial court’s order
granting a new trial and a motion to abate this appeal until the time the mandamus is determined.

       The Davenport parties’ motion to abate is GRANTED. The Hall parties’ motion to
dismiss is DENIED.
                                                   _________________________________
                                                   Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court